Exhibit 10.61

[Grant Agreement under 1996 Plan for Outside Director Option:

initial grant upon joining the Board]

 

Grant Agreement for a

Non-Qualified Stock Option

under the Amended and Restated

Mattel 1996 Stock Option Plan

 

This is a Grant Agreement between Mattel, Inc. (the “Company”) and the
individual (the “Option Holder”) named in the Notice of Grant of Stock Option
(the “Notice”) attached hereto as the cover page of this agreement.

 

Recitals

 

The Company has adopted the Amended and Restated Mattel 1996 Stock Option Plan
(the “Plan”) for the purpose of, among other things, granting to Outside
Directors options to purchase shares of Common Stock of the Company. Capitalized
terms used herein without definition shall have the meanings assigned to such
terms in the Plan.

 

Option

 

1.    Terms.    The Company grants to the Option Holder the right and option
(this “Option”) to purchase, on the terms and conditions hereinafter set forth,
all or any part of the aggregate number of shares of Common Stock set forth in
the Notice, exercisable in accordance with the provisions of this Option during
a period expiring on the date (the “Expiration Date”) that is ten years after
the effective date of the grant (the “Grant Date”), as specified in the Notice,
unless terminated prior to the Expiration Date pursuant to Section 5 or 6 below.
This Option is a Non-Qualified Stock Option.

 

2.    Exercisability.    This Option is immediately exercisable in full.

 

3.    Method of Exercising.    Each exercise of this Option shall be by means of
a written notice of exercise delivered to the office of the Secretary of the
Company, specifying the number of whole shares to be purchased, accompanied by
payment of the full purchase price of the shares to be purchased. The payment
shall be in the form of cash or such other forms of consideration as the
Committee shall deem acceptable, such as the surrender of outstanding shares of
Common Stock owned by the Option Holder or by withholding shares that would
otherwise be issued upon the exercise of the Option. The Option Holder may
exercise this Option by the delivery to the Company or its designated agent of
an irrevocable written notice of exercise form together with irrevocable
instructions to a broker-dealer to sell or margin a sufficient portion of the
shares of Common Stock and to deliver the sale or margin loan proceeds directly
to the Company to pay the exercise price of this Option. Furthermore, in the
event that the Company establishes, for itself or using the services of a third
party, an automated system for the exercise of stock

 

1



--------------------------------------------------------------------------------

 

options, such as a system using an internet website or interactive voice
response, then the paperless exercise of this Option may be permitted through
the use of such an automated system, subject to appropriate limitations on
exercises by Insiders.

 

4.    Withholding.    Upon exercise, the Option Holder shall pay, or make
provisions satisfactory to the Company for payment of any federal, state and
local taxes required to be withheld.

 

5.    Cancellation of Grants.    The Option Holder specifically acknowledges
that this Option is subject to the provisions of Section 20 of the Plan,
entitled “Cancellation of Grants,” which can cause the forfeiture of this
Option, or the rescission of Common Stock acquired upon the exercise of this
Option. As a condition of the exercise of this Option, the Option Holder shall
certify on a form acceptable to the Committee that he or she is in compliance
with the terms and conditions of the Plan, including Section 20 thereof,
entitled “Cancellation of Grants.”

 

6.    Term.    This Option shall terminate on the earlier of (i) the Expiration
Date; or (ii) ninety (90) days after the Option Holder ceases to be a member of
the Board, provided, however, that if the Option Holder ceases to be a member of
the Board by reason of his or her death or becoming Disabled, the aforementioned
ninety (90) day period shall be extended to one (1) year from the date the
Option Holder ceased to be a member of the Board. In no event may the Option or
any portion of the Option be exercised after the Expiration Date. If the Option
Holder ceases to be a member of the Board by reason of his or her death, then
the Option Holder’s beneficiary or beneficiaries (as designated in the manner
determined by the Committee), or if no beneficiary is so designated or if no
beneficiary survives the Option Holder, then the Option Holder’s administrator,
executor, personal representative, or trustee of a trust holding the Option, or
other person to whom the Option has been transferred by means of the Option
Holder’s will or the laws of descent and distribution, shall be able to exercise
the Option within the time periods specified herein.

 

7.    Compliance with Law.    No shares issuable upon the exercise of this
Option shall be issued and delivered unless and until all applicable
registration requirements of the Securities Act of 1933, as amended, all
applicable listing requirements of any national securities exchange on which the
Common Stock is then listed, and all other requirements of law or of any
regulatory bodies having jurisdiction over such issuance and delivery, shall
have been complied with. In particular, the Committee may require certain
investment (or other) representations and undertakings in connection with the
issuance of securities in connection with the Plan in order to comply with
applicable law.

 

8.    Assignability.    Except as may be effected by designation of a
beneficiary or beneficiaries in such manner as may be determined by the

 

2



--------------------------------------------------------------------------------

 

Committee, or as may be effected by will or by the laws of descent and
distribution, any attempt to assign this Option shall be of no effect.

 

9.    Certain Corporate Transactions.    In the event of certain corporate
transactions, this Option shall be subject to adjustment as provided in Section
18 of the Plan. In the event of a Change in Control, this Option shall be
subject to the provisions of Section 19 of the Plan.

 

10.    Rights as a Stockholder.    Neither the Option Holder nor any other
person legally entitled to exercise this Option shall be entitled to any of the
rights or privileges of a stockholder of the Company in respect of any shares
issuable upon any exercise of this Option unless and until a certificate or
certificates representing such shares shall have been actually issued and
delivered to the Option Holder.

 

11.    Compliance with Plan.    This Option is subject to, and the Company and
Option Holder agree to be bound by, all of the terms and conditions of the Plan,
as it shall be amended from time to time. No amendment to the Plan shall
adversely affect this Option without the consent of the Option Holder. In the
case of a conflict between the terms of the Plan and this Option, the terms of
the Plan shall govern.

 

12.    Governing Law.    This Option has been granted, executed and delivered
with effect from the Grant Date, at El Segundo, California, and interpretation,
performance and enforcement of this Option shall be governed by the laws of the
State of Delaware.

 

3